Citation Nr: 0931047	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  07-35 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
great toe injury, to include a fungal infection of the 
toenail.  

2.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus from September 29, 2006 to May 5, 2008.  


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from April 1967 to 
January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2007 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Reno, Nevada, which denied the Veteran's claims 
for service connection for onychomycosis of the right great 
toenail and fungal infection, status post left great toenail 
injury, and the Veteran's claim for an evaluation in excess 
of 20 percent for diabetes mellitus.  The Veteran filed a 
notice of disagreement in March 2007, and a statement of the 
case was issued in September 2007.  In December 2007, the 
Veteran filed a timely substantive appeal (VA Form 9).                       

In a December 2008 rating action, the RO increased the 
disability rating for the Veteran's service-connected 
diabetes mellitus from 20 percent to 40 percent disabling, 
effective from May 6, 2008.  Since the Veteran filed his 
claim for an increased rating on September 29, 2006, and, as 
explained further below, the Veteran withdrew his claim for a 
rating in excess of 40 percent from May 6, 2008, the 
remaining issue on appeal is as styled on the title page of 
this decision.  See Hart v. Mansfield, 21 Vet. App 505, 509-
10 (2007).   

In April 2009, while sitting at the RO in Las Vegas, Nevada, 
the Veteran testified at a videoconference hearing before the 
undersigned.  A transcript of the hearing is in the record.  
During the hearing, the Veteran withdrew from appellate 
consideration the issue of entitlement to service connection 
for onychomycosis of the right great toenail.  See 38 C.F.R. 
§ 20.204.  He also stated that he was satisfied with the RO's 
recent decision to grant a 40 percent disability rating for 
his service-connected diabetes mellitus, effective from May 
6, 2008, thereby withdrawing his claim for a rating in excess 
of 40 percent from May 6, 2008.  Id.  Nevertheless, as stated 
above, the issue of entitlement to a rating in excess of 20 
percent for diabetes mellitus from September 29, 2006 to May 
5, 2008, remains on appeal.  See Hart, supra.  The Board 
recognizes that in the April 2009 videoconference hearing, 
the Veteran raised the issue of entitlement to an effective 
date earlier than May 6, 2008, for the grant of a 40 percent 
rating for service-connected diabetes mellitus.  However, in 
consideration of the Veteran's contentions that a 40 percent 
rating is warranted for his diabetes mellitus prior to May 6, 
2008, and given that the issue of entitlement to a rating in 
excess of 20 percent for diabetes mellitus from September 29, 
2006 to May 5, 2008, remains on appeal, the issue is more 
properly characterized as an increased rating claim rather 
than an earlier effective date claim.    

In April 2009, after the Veteran's videoconference hearing, 
he submitted a duplicative copy of a VA medical record, dated 
in May 2008, and copies of VA medical records, dated in May 
2007 and April 2009, and waived additional RO consideration 
of this evidence.  38 C.F.R. § 20.1304(c) (2008).   

The issue of entitlement to service connection for fungal 
infection, status post left great toenail injury, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  On September 29, 2006, the Veteran filed a claim for a 
rating in excess of 20 percent for his service-connected 
diabetes mellitus.

2.  In a December 2008 rating action, the RO increased the 
disability rating for the Veteran's service-connected 
diabetes mellitus from 20 percent to 40 percent disabling, 
effective from May 6, 2008. 

3.  As noted in the introduction above, the only issue in 
appellate status is entitlement to a rating in excess of 20 
percent for the Veteran's diabetes from September 29, 2006 
through May 5, 2008.

4.  From September 29, 2006 to May 20, 2007, the Veteran's 
service-connected diabetes mellitus required the use of 
insulin and a restricted diet, but did not require a 
regulation of his activities and was not manifested by 
episodes of ketoacidosis or hypoglycemic reactions.

5.  From May 21, 2007, the Veteran's service-connected 
diabetes mellitus has required insulin, a restricted diet, 
and regulation of his activities; it was not manifested by 
episodes of ketoacidosis or hyperglycemic reactions.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus, from September 29, 2006, to May 20, 2007, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2008).     

2.  The criteria for a rating of 40 percent for diabetes 
mellitus, from May 21, 2007 through May 5, 2008, but no more 
than 40 percent, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.119, Diagnostic Code 
7913 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
December 2006 and January 2007 letters sent to the Veteran by 
the RO adequately apprised him of the information and 
evidence needed to substantiate the claim.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.   

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in December 2006 and January 2007 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  That is, the Veteran received notice 
of the evidence needed to substantiate his claim, the avenues 
by which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
addition, the letters informed him about how VA determines 
effective dates and disability ratings, as required by 
Dingess.    

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the Veteran prior to the March 
2007 RO decision that is the subject of this appeal in its 
December 2006 and January 2007 letters.  With respect to the 
Dingess requirements, the Veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate the claim, as well as the type of evidence 
necessary to establish a rating or effective date of an award 
(see letters from RO, dated in December 2006 and January 
2007), and such notice was provided prior to the initial 
decision of the RO.  See Dingess, supra.  Accordingly, the RO 
provided proper VCAA notice at the required time.

In Vazquez-Flores v. Peake, 22 Vet App. 137 (2008), the Court 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

With respect to the Vazquez-Flores requirements, the record 
reflects that the RO has directly advised the Veteran of the 
rating criteria for the evaluation of the service- connected 
disability in question.  The Veteran has acknowledged his 
receipt of this information and the allegations he advances 
are reflective of his actual knowledge of the applicable 
rating criteria.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30 (2007) (determining that no prejudicial error to veteran 
resulted in defective VCAA notice when the veteran, through 
his counsel, displayed actual knowledge of the information 
and evidence necessary to substantiate his claim).  As 
explained in the analysis below, the only relevant criteria 
at issue are whether the Veteran's diabetes required a 
regulation of his activities and whether it was manifested by 
episodes of ketoacidosis or hyperglycemic reactions during 
the period of time at issue.

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c), (d) (setting forth Secretary's various 
duties to claimant).     

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran received a 
VA examination in January 2007 which was thorough in nature 
and adequate for the purposes of deciding this claim.  The 
Board finds that the medical evidence of record is sufficient 
to resolve the claim for a rating in excess of 20 percent for 
his diabetes prior to May 6, 2008.  Thus, VA has no further 
duty to provide another rating examination for the service-
connected diabetes mellitus.  38 C.F.R. §§ 3.326, 3.327.    

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard. v. Brown, 4 Vet. App. 384 (1993).


II.  Factual Background

Service records show that the Veteran served in the United 
States Army from April 1967 to January 1971, including 
service in the Republic of Vietnam from June 1969 to June 
1970.      

In August 2005, the Veteran underwent a VA diabetes 
examination.  At that time, he stated that he was diagnosed 
with diabetes mellitus in the year 2001.  The Veteran claimed 
that he had hypoglycemic reactions at least twice a week.  He 
denied, however, any hospitalizations because of the 
hypoglycemic reactions or ketoacidosis.  The examiner noted 
that the Veteran was "unknown of any restricted diet."  The 
Veteran had not gained or lost any pounds, including in 
recent years.  According to the examiner, the Veteran was 
"to some extent" restricted from activities because he 
experienced "pins and needles" and numbness in both lower 
extremities from the knee down.  However, he could walk 
approximately one mile.  The Veteran was treated with oral 
hypoglycemic agents and he saw his diabetic care provider 
once every three months.  He had some loss of strength, but 
no anal pruritus or other symptoms except the hypoglycemic 
reactions.  The diagnosis was diabetes mellitus, type 2.  The 
examiner stated that the Veteran did not have any edema or 
diabetic nephropathy.  According to the examiner, the 
Veteran's diabetes was moderately well controlled.  

A VA examination for peripheral nerves was conducted in 
August 2005.  Following the physical examination, the Veteran 
was diagnosed with diabetic peripheral neuropathy.  

By a September 2005 rating action, the RO granted service 
connection for diabetes mellitus, type 2, with erectile 
dysfunction, on the basis of presumptive exposure to 
herbicide agents in the Republic of Vietnam.  The RO assigned 
a 20 percent disability rating under Diagnostic Code 7913, 
effective from January 7, 2005.  In that same rating action, 
the RO also granted service connection for peripheral 
neuropathy of lower extremities, assigning a 10 percent 
rating for each leg.  In addition, the RO granted special 
monthly compensation for loss of a creative organ.  38 
U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2008).

On September 29, 2006, the Veteran requested that his 
service-connected diabetes mellitus be reevaluated for a 
higher rating.

VA Medical Center (VAMC) outpatient treatment records, dated 
from June to December 2006, show that in December 2006, the 
Veteran received treatment for his diabetes.  At that time, 
he stated that he was taking NPH insulin on a daily basis.      

A VA examination was conducted in January 2007.  At that 
time, the examiner stated that the Veteran did not have any 
ketoacidosis or hypoglycemic reactions and that he had not 
been hospitalized for ketoacidosis or hypoglycemia.  The 
examiner indicated that the Veteran was on the American 
Diabetic Association (ADA) diet and had gained one pound 
since his last examination.  According to the examiner, 
activities were not told to be restricted to avoid 
hypoglycemic reactions.  The Veteran was taking oral 
hypoglycemic agents and took subcutaneous insulin.  He 
visited his diabetic provider once a month.  Following the 
physical examination, the examiner stated that the Veteran's 
diabetes mellitus was fairly controlled.  According to the 
examiner, the Veteran did not have any visual impairment.  

VAMC outpatient treatment records, dated from October 2006 to 
June 2007, show that on May 21, 2007, the Veteran received 
treatment from E.E.G., M.D (initials used to protect 
privacy).  At that time, Dr. G. stated that the Veteran made 
a chart for the regulation of his activities in relationship 
to his diabetes, and the Veteran requested that he sign the 
chart authorizing the regulated activities.  According to Dr. 
G., she signed the chart and "a hard copy was sent to the 
file room."     

In a VA Physician's Statement for Diabetes, dated on May 6, 
2008, C.G.Y., M.D., checked the following statement that was 
applicable to the Veteran: the Veteran's diabetes mellitus 
required insulin, restricted diet, and regulation of 
activities.  Dr. Y. indicated that the Veteran was required 
to avoid strenuous activities and schedule only low to 
moderate activities.  According to Dr. Y., no more than 30 
minutes of activity could be scheduled in a day.  

In April 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  At that 
time, the Veteran stated that Dr. E.E.G., a VA physician, had 
authorized the regulation of his activities in a statement 
dated on May 21, 2007.  Thus, the Veteran maintained that as 
of May 21, 2007, his service-connected diabetes mellitus 
required insulin, a restricted diet, and regulation of 
activities, and, as such, a 40 percent disability rating was 
warranted effective from that date.    

Following the Veteran's videoconference hearing, the Veteran 
submitted a copy of statement from the Veteran that included 
a chart of the days of the week.  The Veteran stated that to 
reduce the chance of a hypoglycemic reaction, he had to 
regulate his daily activities.  According to the Veteran, the 
attached chart showed how he scheduled his week on a day to 
day basis to accomplish that.  He reported that his diabetes 
required insulin three times a day, with oral medication, 
restricted diet, along with regulation of activities.  The 
Veteran indicated that he had to avoid strenuous activity and 
could schedule only low to moderate activities.  He stated 
that no more than 30 minutes for an approved activity, such 
as walking or gardening, could be scheduled in a day.  The 
statement was signed by Dr. E.E.G., a VA physician, and dated 
on May 21, 2007.  


III.  Analysis 

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2008), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008). Pertinent regulations do not require 
that all cases show all findings specified by the Rating 
Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with the impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2008).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, "the relevant temporal focus . 
. . is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed 
until VA makes a final decision on the claim."  Hart, 21 
Vet. App. at 505; see also Francisco v. Brown, 7 Vet. App. 
55, 58 (1994). In this regard, the Court has recognized that 
"[i]f VA's adjudication of any increased-rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased-rating claim was 
filed until a final decision on that claim is made."  Hart, 
supra, at 509.  Accordingly, "staged ratings are appropriate 
for an increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms what would warrant different ratings."  
Id.

In this case, given that the Veteran filed his increased 
rating claim on September 29, 2006, and that the Veteran 
withdrew his claim for a rating in excess of 40 percent from 
May 6, 2008, the remaining issue on appeal has been 
characterized as entitlement to a rating in excess of 20 
percent for diabetes mellitus from September 29, 2006 to May 
5, 2008.  

Diabetes mellitus is evaluated under 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2008).  Diagnostic Code 7913 provides 
the following levels of disability.

20 % Requiring insulin and restricted 
diet, or; oral hypoglycemic agent and 
restricted diet;

40 % Requiring insulin, restricted diet, 
and regulation of activities;

60 % Requiring insulin, restricted diet, 
and regulation of activities with 
episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two 
hospitalizations per year or twice a 
month visits to a diabetic care provider, 
plus complications that would not be 
compensable if separately evaluated 
warrants a 60 percent evaluation. 

100 % Requiring more than one daily 
injection of insulin, restricted diet, 
and regulation of activities, (avoidance 
of strenuous occupational and 
recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations 
per year or weekly visits to a diabetic 
care provider, plus either progressive 
loss of weight and strength or 
complications that would be compensable 
if separately evaluated.

Note (1).  Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.

The Veteran contends, in essence, that he is entitled to a 
higher rating for his diabetes.  He asserts that prior to May 
6, 2008, his treatment for diabetes included taking insulin 
injections, following a diabetic diet, and regulation of 
activities.  In this regard, lay statements are considered to 
be competent evidence when describing symptoms of a disease 
or disability or an event.  However, symptoms must be viewed 
in conjunction with the objective medical evidence of record.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

At the outset, the Board notes that compensable complications 
from diabetes mellitus are evaluated separately.  In this 
case, service connection has been granted for peripheral 
neuropathy of both lower extremities.  Because these 
associated conditions are separately compensable, they have 
not been considered part of the diabetic process for purposes 
of the Board's analysis under Diagnostic Code 7913.    

The Board also parenthetically notes that while there is no 
diagnostic code directly on point for erectile dysfunction, 
the Veteran is receiving special monthly compensation (SMC) 
for loss of use of a creative organ under 38 U.S.C.A. § 
1114(k) and 38 C.F.R. § 3.350(a). 

To warrant a higher rating for diabetes mellitus under 
Diagnostic Code 7913, the 40 percent criteria are conjunctive 
not disjunctive- i.e., there must be insulin dependence and 
restricted diet and regulation of activities.  "Regulation 
of activities" is defined by Diagnostic Code 7913 as the 
"avoidance of strenuous occupational and recreational 
activities."  Medical evidence is required to show that 
occupational and recreational activities have been 
restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  

In this case, the RO concluded that the medical statement 
from Dr. C.G.Y., dated on May 6, 2008, in which Dr. Y. 
reported that the Veteran's diabetes mellitus required 
insulin, restricted diet, and regulation of activities, was 
the first time there was medical evidence in the record which 
showed that the Veteran was under a physician's order to 
regulate his activities.  Thus, the RO assigned an effective 
date of May 6, 2008, for the grant of a 40 percent rating for 
the Veteran's service-connected diabetes.  However, the Board 
notes that since the RO's decision to grant a 40 percent 
disability rating for diabetes effective from May 6, 2008, 
the Veteran has submitted a copy of a statement, signed by a 
VA physician, Dr. E.E.G., on May 21, 2007, in which Dr. G. 
approved the regulation of his activities.  In the May 21, 
2007 statement, the Veteran attached a chart which showed how 
he had to regulate his activities due to his diabetes.  The 
Veteran also noted that his diabetes required insulin three 
times a day and a restricted diet.  Dr. G. signed the 
statement on May 21, 2007.  Thus, from May 21, 2007, the 
medical evidence of record showed that the Veteran had 
restrictions in occupational and recreational activities, in 
addition to insulin dependence and a restricted diet.  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court of 
Appeals for Veterans Claims held that VA has constructive 
notice of VA-generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Accordingly, the criteria for 
a 40 percent rating are met from May 21, 2007, under 
Diagnostic Code 7913.  A rating in excess of 40 percent is 
not warranted because there is no evidence of record showing 
that the Veteran has episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
that he visits a diabetic care provider twice a month.      

In regard to the period of time from September 29, 2006 to 
May 20, 2007, the Board finds that the Veteran's disability 
picture for the aforementioned period of time is consistent 
with the criteria for a 20 percent disability evaluation, and 
that the preponderance of the evidence is against the claim 
for a rating in excess of 20 percent.  In the Veteran's 
January 2007 VA examination, the examiner stated that 
although the Veteran was on a restricted diet and was taking 
insulin, he had not been told to restrict his activities.  In 
addition, the examiner stated that the Veteran did not have 
any ketoacidosis or hypoglycemic reactions and that he had 
not been hospitalized for ketoacidosis or hypoglycemia.  
Thus, there is no evidence that the Veteran's activities were 
restricted due to his service-connected diabetes mellitus 
during the period of time from September 29, 2006 to May 20, 
2007.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 20 percent for the Veteran's service-
connected diabetes mellitus, from September 29, 2006 to May 
20, 2007.  As the preponderance of the evidence is against 
this aspect of the claim, the benefit of the doubt doctrine 
does not apply and the claim for a rating in excess of 20 
percent for diabetes mellitus, from September 29, 2006 to May 
20, 2007, must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App 49, 55- 57 
(1990).  However, the criteria for a 40 percent rating, but 
no more than 40 percent, are met from May 21, 2007.  Thus, an 
increased rating to 40 percent under Diagnostic Code 7913, 
effective from May 21, 2007, is warranted. 


IV.  Extraschdular Rating

The Board finds that there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the Veteran's diabetes mellitus which would take the 
Veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).







ORDER

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus, from September 29, 2006, to May 20, 2007, is 
denied.  

Entitlement to a rating of 40 percent for diabetes mellitus, 
but no more than 40 percent, from May 21, 2007, is granted, 
subject to the regulations governing the payment of monetary 
benefits.   


REMAND

In the April 2009 videoconference hearing, the Veteran stated 
that while he was stationed in Vietnam, he was loading boxes 
when a box fell on his left great toe.  The Veteran indicated 
that his toe swelled and he sought treatment.  A hole was 
drilled in the top of his toenail to relieve the pain and 
pressure.  The Veteran reported that his left great toe was 
"taped up" and he was given pain medication.  According to 
the Veteran, following the injury, the toenail from his left 
great toe fell off.  He noted that he sought treatment and 
was told that he had a fungal infection.  The Veteran 
maintained that the infection had never cleared up and that 
he had experienced a continuous fungal infection of his left 
great toe since the in-service injury.   

The Veteran's service treatment records show that in November 
1969, he sought treatment for a contusion of his left great 
toe.  There was no evidence of a fracture.  The toe was 
bandaged and the Veteran was told to return in one day for 
bandage change.  He was ordered not to wear any boots.  

In this case, the Board recognizes that there is no medical 
evidence of record showing that the Veteran has current 
residuals of his in-service left great toe injury, to include 
a fungal infection.  Nevertheless, given that the Veteran is 
service-connected for diabetes mellitus, and in consideration 
of his contentions that he has current foot and toe problems, 
the Board concludes that the issue of entitlement to a fungal 
infection, status post left great toenail injury, to include 
as secondary to service-connected diabetes mellitus, has been 
raised.  

Secondary service connection may be granted where disability 
is proximately due to or the result of already service- 
connected disability.  38 C.F.R. § 3.310. Compensation is 
payable when service-connected disability has aggravated a 
non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 
439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 
was amended to implement the holding in Allen for secondary 
service connection on the basis of the aggravation of a 
nonservice- connected disorder by service- connected 
disability.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen and adds language that requires 
that a baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.

In light of the above, the Board finds that a VA examination, 
as specified in greater detail below, should be performed.  

Accordingly, the case is REMANDED for the following action:

1.  With respect to the claim for service 
connection for residuals of a left toe 
injury, including a fungal infection of 
the toenail, to include as secondary to 
service-connected diabetes mellitus, the 
AMC/RO must review the record and ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159.

2.  The AMC/RO must send a VA form 21-
4142, Authorization and Consent to Release 
Information to the Veteran for the purpose 
of identifying any relevant treatment, to 
include the "outside doctor" the Veteran 
referred to at his April 2009 Board 
Videoconference hearing.
3.  The RO must make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded a VA examination to 
ascertain the etiology of any problems 
with his left great toe.  The claims 
folder and a copy of this remand should be 
made available to the examiner for review 
in conjunction with the examination.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.

After a review of the examination findings 
and the entire evidence of record, the 
examiner must answer the following 
questions:

(a) Is it at least as likely as not (50 
percent or greater probability) that 
any currently diagnosed disability of 
the Veteran's left great toe, including 
a fungal infection of the toenail, 
began during service or is linked to 
some incident of service, to include a 
November 1969 in-service left great toe 
injury?    

(b) In the alternative, is it at least 
as likely as not (50 percent or greater 
probability) that any current left 
great toe disability, to include a 
fungal infection of the toenail, was 
caused or aggravated by the Veteran's  
service-connected diabetes mellitus.

If it is determined that a left great toe 
disability was aggravated by the Veteran's 
service-connected diabetes mellitus, to 
the extent that is possible, the examiner 
is requested to provide an opinion as to 
the approximate baseline level of severity 
of the nonservice-connected disability 
(e.g., slight, moderate) before the onset 
of aggravation.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of the medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

A rationale should be provided for any 
opinion or conclusion expressed.  If the 
examiner is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.

4.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the claim 
for service connection for residuals of a 
left toe injury, to include a fungal 
infection of the toenail.  If such action 
does not grant the benefit claimed, the RO 
should provide the Veteran and his 
representative a supplemental statement of 
the case and an appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned to 
this Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


